UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2013 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number of issuing entity: 333-175117-01 ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. (Exact name of issuing entity as specified in its charter) ENTERGY LOUISIANA, LLC (Exact name of depositor and sponsor as specified in its charter) Commission File Number of depositor:1-32718 Louisiana 45-2494355 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4 JEFFERSON, LOUISIANA 70121 (Address of principal executive offices) Registrant's telephone number, including area code:(504) 840-2608 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Regulations Act. [ ]Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [ ]Yes[X]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes[ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ]No [] Not applicable. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. []Large accelerated filer[ ]Accelerated filer[X] Non-accelerated filer [ ] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [ ]Yes[X]No The registrant does not have any voting or non-voting common equity held by non-affiliates. Documents incorporated by reference: None. Part I Item 1.Business. Omitted pursuant to General Instruction J of Form 10-K. Item 1A.Risk Factors. Omitted pursuant to General Instruction J of Form 10-K. Item 1B. Unresolved Staff Comments. None. Item 2.Properties. Omitted pursuant to General Instruction J of Form 10-K. Item 3.Legal Proceedings. Omitted pursuant to General Instruction J of Form 10-K. Item 4.Mine Safety Disclosures. Not applicable. Part II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Omitted pursuant to General Instruction J of Form 10-K. Item 6.Selected Financial Data. Omitted pursuant to General Instruction J of Form 10-K. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations. Omitted pursuant to General Instruction J of Form 10-K. Item 7A.Quantitative and Qualitative Disclosures about Market Risk. Omitted pursuant to General Instruction J of Form 10-K. Item 8.Financial Statements and Supplementary Data. Omitted pursuant to General Instruction J of Form 10-K. Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosures. Omitted pursuant to General Instruction J of Form 10-K. Item 9A.Controls and Procedures. Omitted pursuant to General Instruction J of Form 10-K. Item 9B. Other Information. The Assertion of Compliance of Applicable Servicing Criteria of the trustee, The Bank of New York Mellon (the “Trustee”), identified two material instances of non-compliance.The Trustee has advised Entergy Louisiana Investment Recovery Funding I, L.L.C. (the “Issuer”) that these instances of non-compliance did not affect the Issuer’s Senior Secured Investment Recovery Bonds (the “Bonds”).The Issuer requested that the Trustee provide further information about the two instances of non-compliance, specifically: ● The asset type(s) included in the sample of transactions reviewed for purposes of assessing compliance with servicing criteria applicable to them, where the identified instances of noncompliance were found to exist, and whether the identified instances of noncompliance involved the subject transaction; ● The extent or scope of any material instance of noncompliance, including any material impacts or effects as a result of the material instances of noncompliance that have affected payments or expected payments on the asset-backed securities; and ● The party’s current plans, if any, or actions already undertaken, for remediating the material instance of noncompliance or the impacts caused by the material instance of noncompliance. The Issuer did not possess any information regarding any of the items above, but the Trustee provided the following information with respect to each item: (1) Non-compliance - Item 1122(d)(3)(i): During the twelve months ended December 31, 2013 (the “Period”), certain servicing reports to investors were not prepared in accordance with the timeframes and other terms set forth in the related transaction agreements. Discussion: The Trustee advised the Issuer that its ABS platform was tested through a process of random sampling of the myriad asset classes that are present on said platform. The Trustee advised that the asset classes related to the identified non-compliance spanned auto receivables, credit card receivables and corporate bonds. The Trustee indicated that the identified instance of non-compliance did not involve the Issuer.The Trustee advised that the reports involved in the non-compliance were in the nature of servicing reports, and due to an administrative error, erroneous reports were transmitted.According to the Trustee, this non-compliance did not cause any missed payments or miscalculation of payments. The Trustee has advised that when management became aware of such instances, controls designed to prevent such occurrences in the future were implemented.The Trustee indicated that impactedinvestors received either (i) reports containing accurate information that were not previously distributed or (ii) revisedreports notifying investors that previous information in reports were revised with corrected information. Reports were delivered to investors and filed on EDGAR on Form 10-D or Form 10-D/A, as required. (2) Non-compliance Item 1122(d)(3)(ii): During the Period, a distribution payment due to certain investors in an auto transaction was not remitted in accordance with the timeframes set forth in the related transaction agreements. Discussion: The Trustee advised the Issuer that its ABS platform was tested through a process of random sampling of the myriad asset classes that are present on said platform.The Trustee advised that the non-compliance affected an auto transaction in the Platform.The Trustee confirmed that the identified instance of non-compliance did not affect the Issuer.The Trustee said that the affected investors were paid the distribution a day late, due to an administrative error in not sending the wire out in a timely manner on the due date.According to the Trustee, when the Trustee’s management became aware of such instance, the transaction was properly set-up on the Trustee’s automated payment system and other controls designed to prevent such occurrences in the future were implemented. The Trustee indicated that notice of the failure was made available to investors in the transaction through the facilities of DTC on August 21, 2013 and on a Form 10-D filed on EDGAR on the same date, and investors were offered compensation for the one day remittance delay.According to the Trustee, the investor report was not revised as it accurately reflected the amounts due to investors and available for payment on the payment due date. PART III Item 10.Directors and Executive Officers of the Registrant. Omitted pursuant to General Instruction J of Form 10-K. Item 11.Executive Compensation. Omitted pursuant to General Instruction J of Form 10-K. Item 12.Security Ownership of Certain Beneficial Owners and Management. None. Item 13.Certain Relationships and Related Transactions, and Director Independence. None. Item 14.Principal Accountant Fees and Services. Omitted pursuant to General Instruction J of Form 10-K. PART IV Item 15. Exhibits, Financial Statement Schedules. (a) Documents filed as a part of this report: 1. Financial Statements. Not applicable. 2. Financial Statement Schedules. Not applicable. 3. Exhibits required by Item 601 of Regulation S-K (exhibits marked with an asterisk are filed herewith and the others are incorporated by reference): 3.1Articles of Organization and Initial Report of the Issuing Entity (incorporated by reference to exhibit 3.3 included as an exhibit to the Issuing Entity’s Form S-3/A dated August 30, 2011). 3.2Limited Liability Company Operating Agreement of the Issuing Entity dated as of June 7, 2011 (incorporated by reference to exhibit 3.4 included as an exhibit to the Issuing Entity’s Form S-3/A dated August 30, 2011). 4.1Indenture dated as of September 1, 2011 between the Issuing Entity and The Bank of New York Mellon providing for the issuance of Senior Secured Investment Recovery Bonds (incorporated by reference to the exhibit with the same numerical designation included as an exhibit to the Issuing Entity’s Report on Form 8-K dated September 22, 2011). 4.2Form of Senior Secured Investment Recovery Bonds (included as Exhibit A to the Indenture filed as Exhibit 4.1) (incorporated by reference to exhibit 4.1 included as an exhibit to the Issuing Entity’s Report on Form 8-K dated September 22, 2011). *31.1Certification pursuant to Rule 13a-14(d)/15d-14(d). *33.1Report on assessment of compliance with servicing criteria for asset-backed securities for Entergy Louisiana, LLC. *33.2Assertion of compliance with applicable servicing criteria for The Bank of New York Mellon. *34.1Attestation report on assessment of compliance with servicing criteria for asset-backed securities of Deloitte & Touche LLP on behalf of Entergy Louisiana, LLC. *34.2Attestation report on assessment of compliance with servicing criteria for asset-backed securities of KPMG LLP on behalf of The Bank of New York Mellon. *35.1Servicer compliance statement. 99.1 Investment Recovery Property Servicing Agreement dated as of September 1, 2011 between the Issuing Entity and Entergy Louisiana, LLC, as servicer (incorporated by reference to exhibit 99.1 included as an exhibit to the Issuing Entity's Report on Form 8-K dated August 30, 2011). 99.2 Investment Recovery Property Purchase and Sale Agreement dated as of September 1, 2011 between the Issuing Entity and Entergy Louisiana, LLC as seller (incorporated by reference to exhibit 99.2 included as an exhibit to the Issuing Entity’s Report on Form 8-K dated August 30, 2011). 99.3Administration Agreement dated as of September 1, 2011 between the Issuing Entity and Entergy Louisiana, LLC, as administrator (incorporated by reference to exhibit 99.3 included as an exhibit to the Issuing Entity’s Report on Form 8-K dated August 30, 2011). (b)See Item 15(a)(3). (c)Not applicable. Item 1112(b). Significant Obligors of Pool Assets. None. Item 1114(b)(2). Credit Enhancement and Other Support, Except for Certain Derivatives Instruments. None. Item 1115(b). Certain Derivatives Instruments. None. Item 1117. Legal Proceedings. None. Item 1119. Affiliations and Certain Relationships and Related Transactions. The Company is a wholly-owned subsidiary of Entergy Louisiana, LLC., which is the depositor, sponsor and servicer. Item 1122.Compliance with Applicable Servicing Criteria. See Exhibits 33.1, 33.2, 34.1 and 34.2 under Item 15. Item 1123Servicer Compliance Statement. See Exhibit 35.1 under Item 15. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, this 28th day of March, 2014. ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. (Issuing Entity) By: Entergy Louisiana, LLC, as servicer By: /s/ Alyson M. Mount Name:Alyson M. Mount Title:Senior Vice President and Chief Accounting Officer (Senior officer in charge of the servicing function of the servicer) SUPPLEMENTAL INFORMATION TO BE FURNISHED WITH REPORTS FILED PURSUANT TO SECTION 15(d) OF THE ACT BY REGISTRANTS WHICH HAVE NOT REGISTERED SECURITIES PURSUANT TO SECTION 12 OF THE ACT. No such annual report, proxy statement, form of proxy or other soliciting material has been sent to its Noteholders.The registrant will not be sending an annual report or proxy material to its Noteholders subsequent to the filing of this form. EXHIBIT INDEX * 31.1 Certification pursuant to Rule 13a-14(d)/15d-14(d) * 33.1Report on assessment of compliance with servicing criteria for asset-backed securities for Entergy Louisiana, LLC. * 33.2 Assertion of compliance with applicable servicing criteria for The Bank of New York Mellon. * 34.1Attestation report on assessment of compliance with servicing criteria for asset-backed securities of Deloitte & Touche LLP on behalf of Entergy Louisiana, LLC. * 34.2 Attestation report on assessment of compliance with servicing criteria for asset-backed securities of KPMG LLP on behalf of The Bank of New York Mellon. * 35.1Servicer compliance statement.
